DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 10, 2021.
Preliminary Remark
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are canceled.
Claims 31 and 32 are new.
Claim Rejections - 35 USC § 112
The rejection of claims 19-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 11, 2021 is withdrawn in view of the Amendment received on August 10, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Applicants’ arguments presented in the Amendment received on August 10, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claim 19, Van Eijk et al. disclose a method for analysis of target nucleic acid (“present invention provides for a method of efficiently identifying and reliably detecting polymorphisms in a … nucleic acid sample”, page 1, lines 24-26), comprising the steps of:
providing a sample comprising target nucleic acids (“providing a first nucleic acid sample of interest”, page 7, line 12);
generating a reduced representation library (“performing a complexity reduction on the first nucleic acid sample of interest”, page 7, lines 13-14; “the term complexity reduction is used to denote a method wherein the complexity of a nucleic acid sample, such as genomic DNA, is reduced by 
fragmenting said target nucleic acids using one or more restriction enzymes (“step of complexity reduction of the nucleic acids ample comprises enzymatically cutting the nucleic acid sample in restriction fragments”, page 8, lines 4-6);
ligating adaptors to said fragments (“the selected fragments are then ligated to adaptor sequence containing PCR primer template/binding sequences”, page 8, lines 8-9); and
selecting a subset of adaptor-ligated fragments based on the size of said fragments (see Example 1, page 22, “restriction ligation mixture … of each sample was pre-amplified … the pre-amplified product … was checked on a 1% agarose gel …”);
massively parallel sequencing the reduced representation library (e.g., 454 sequencing; “in step d), at least a portion of the first library and of the second or further library is sequenced …”, page 9, lines 33-34; 	“[t]he sequencing may in principle be conducted by any means known in the art … sequencing is performed using highthroughput sequencing methods”, page 10, lines 1-4); and
identifying variants in said target nucleic acids by analyzing results obtained by said sequencing (“determining one or more polymorphisms…”, page 44, claim 1(f)).
With regard to claims 20 and 21, the process of selection involves a pre-amplification via PCR (see Example 1; see also, “the selected fragments are then ligated to adaptor sequences containing PCR primer templates/binding sequences”, page 8, lines 4-9).
With regard to claim 22, the reduced complexity results in amplification of a portion of the nucleic acid molecules present in a sample (“the term complexity reduction is used to denote a method wherein the complexity of a nucleic acid sample, such as genomic DNA, is reduced by the generation of a subset of sample, page 4, lines 3-6).
With regard to claim 24, SNPs are identified.
With regard to claims 28 and 30, the reduced complexity library results in the sequencing of at least 5 contigs containing the sequence of interest (see Table on page 34, wherein the number of contigs generated from the reduced complexity library are 21918 contigs, wherein the number reads produced from the contigs is 190,861, which translates to 8.7 reads per contig).
Van Eijk et al. do not explicitly disclose all possible types of samples which could be analyzed, including samples fetus, embryo, cancer, tumor cells, wherein the cells comprise 100 picograms or less of nucleic acids therein, wherein the sample 
Van Eijk et al., while explicitly stating that the complexity reduction is made, the artisans do not explicitly state the reduction is at least 5 times (claim 29).
While Van Eijk et al. explicitly teach sequencing and identifying all SNPs present in the target nucleic acid sequence, the artisans do not explicitly state that a genotype or haplotype is constructed (claim 23).
Parkinson et al. disclose a method of performing sequencing reactions from a picogram quantity of DNAs (“we describe a modified tagmentation technique that permits picogram quantities of target DNA to be sequenced”, page 125, 2nd column; “method has been reported to produce … from as little as 10 pg of template”, page 125)
Parkinson et al. stress the importance of being able to produce sequencing libraries from trace amounts of starting DNA samples:
“The requirement for large quantities of DNA to prepare NGS libraries makes the sequencing of many limited-material protocols – such as forensics and ChIP-seq samples, and single-cell studies such as genotyping, sequencing … challenging” (page 125, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Eijk et al. with the teachings of Parkinson et al. and Zhang et al., thereby arriving at the invention as claimed for the following reasons.

Therefore, there would have been a widely recognized motivation in the field of genomics and disease diagnostics to apply sequencing methods for analyzing samples having low amount of target nucleic acid therein, such as single-cells having starting amount of nucleic acids in the low picogram amounts, as taught by Parkinson et al.
With regard to arriving at a genotype of the sample analyzed based on the application of Van Eijk et al.’s method, such would have been an obvious conclusion as identification of mutations such as SNPs (i.e., genotyping of haplotyping) have been routinely employed to diagnose a patient’s condition, as explicitly stated by Van Eijk et al.:


With regard to lysing a single-cell sample, such step have been routine in the art of nucleic acid-based assays, and as such, one of ordinary skill in the art would have recognized that the nucleic acids of the sample should first be liberated prior to performing the steps taught by Van Eijk et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
1. 
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that the Office is, “incorrect in finding that Van Eijk discloses the step of selecting a subset of adaptor-ligated fragments based on the size of said fragments” (page 8, Response) and state that the gel-run performed in the referenced section of the Office Action (mailed on May 11, 2021) is for “QC procedure, not a separation of some amplification product from others based on size to form a subset” (page 9, Response).
	This argument is simply not found persuasive.
The entire section of Van Eijk et al. which was referenced by the Office is reproduced below (pages 22-23, Van Eijk):

    PNG
    media_image1.png
    719
    1099
    media_image1.png
    Greyscale

As seen, Van Eijk does perform electrophoresis the pre-amplified amplification products, and they are further pre-amplified subsequently.  Initially, it is entirely plausible that the electrophoresed bands were excised and used in the subsequent amplification.  Such a practice is already disclosed by Parkinson et al. (already made of record), wherein the artisans teach digesting DNA molecules, performing fragmentation, ligation, and amplification of the ligated fragments, wherein the amplified-ligated products are then size-separated on agarose electrophoresis, and the separated band with the desired-size excised, cleaned and sequenced:
“Amplified product, corresponding to the target library, was excised, and DNA was recovered in 10 l of 1X TE using the Zymoclean Gel DNA recovery kit … and used for cluster generation and sequencing analysis on Illumina…” (page 132, 1st column, 1st paragraph, Parkinson et al.).

Secondly, Applicants contend that because Van Eijk did not explicitly disclose that samples could be fetus, cancer cells or tumor cells or that the samples comprise 100 picograms or less of nucleic acids therein; and because the method of Van Eijk was directed to plant samples which have an abundant source of nucleic acids which required diluting, one of ordinary skill in the art would not have been motivated to combine the teachings of Van Eijk with other Parkinson which involve trace amounts of starting nucleic acids (page 9 and 10).
This argument is not found persuasive because Van Eijk’s disclosure is based on the premise to analyze genomic DNA, including humans:
“Exploration of genomic DNA has long been desired by the scientific, in particular, medical, community.  Genomic DNA holds the key to identification, diagnosis, and treatment of diseases such as cancer and Alzheimer’s disease.  In addition to disease identification and treatment, exploration of genomic DNA may provide significant advantages in plant and animal breeding efforts.” (page 1, Van Eijk)


In addition, while the sample explicitly employed by Van Eijk may have been from plants which may have a greater starting amounts, the artisans’ method was directed to reducing the complexity, not amounts of the nucleic acid in samples:
“complexity reduction is used to denote a method wherein the complexity of a nucleic acid sample, such as genomic DNA, is reduced by the generation of subset of the sample.  This subset can be representative for the whole (i.e., complex) ample and is preferably a reproducible subset” (page 4, Van Eijk).

The fact that the starting sample is in trace amount is irrelevant as the genomic DNA present in cancer/tumor cells from human, or embryo are complex and one of ordinary skill in the art would have recognized the need for generating reduced representation subset from a sample comprising complex genomic DNA.
In fact, Parkinson et al. evidence the need to analyze DNAs from samples comprising trace amounts of starting molecules, such as single-cell studies:
The requirement for large quantities of DNA to prepare NGS libraries makes the sequencing of many limited-material protocols – such as forensics and ChIP-seq samples, and single-cell studies such as genotyping, sequencing … challenging” (page 125, 1st column)


This fact is plainly seen on the first page of Van Eijk:
“The present invention relates to the fields of molecular biology and genetics.  The invention relates to rapid identification of multiple polymorphisms in a nucleic acid sample.  The identified polymorphism may be used for development of high-throughput screening systems for polymorphisms in test samples” (page 1, lines 1-5, Van Eijk)

Since study of molecular biology and genetics certainly include plants, as well as humans, and the need to rapid identification of multiple polymorphisms in nucleic acid samples would be applicable to polymorphisms found in plants and humans, there is no question as to why one of ordinary skill in the art would not recognize the applicability of Van Eijk’s method for analyzing samples such as in a single-cell.
Lastly, with regard to Applicants’ argument directed to Parkinson’s method not being wholly combinable with the method of Van Eijk, it is respectfully submitted that Parkinson’s teachings were relied upon for the recognition in the art to analyze from samples containing trace amounts of starting nucleic acids, such as single cells, not wholly combining the two disclosures together.
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference,” but rather whether “a skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed 
	
	Such is also reiterated in KSR, wherein the Supreme Court stated:
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
	For these reasons, Applicants’ arguments are not found persuasive the rejection is maintained.

The rejection of claims 19 and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Eijk et al. (WO 2006/137733 A1, published December 2006; IDS reference) in view of Hawkins et al. (Current Opinions in Biotechnology, 2002, vol. 13, pages 65-67), made in the Office Action mailed on May 11, 2021 is maintained for the reasons of record.
Applicants do not present any new arguments for the instant rejection in the Amendment received on August 10, 2021, but rely on their arguments presented for the rejection over Van Eijk et al. in view of Parkinson et al., which have already been responded to above.
The Rejection:
With regard to claim 19, Van Eijk et al. disclose a method for analysis of target nucleic acid (“present invention provides for a method of efficiently identifying and reliably detecting polymorphisms in a … nucleic acid sample”, page 1, lines 24-26), comprising the steps of:
providing a sample comprising target nucleic acids (“providing a first nucleic acid sample of interest”, page 7, line 12);
generating a reduced representation library (“performing a complexity reduction on the first nucleic acid sample of interest”, page 7, lines 13-14; “the term complexity reduction is used to denote a method wherein the complexity of a nucleic acid sample, such as genomic DNA, is reduced by the generation of a subset of sample, page 4, lines 3-6) of said target nucleic acids by a method comprising:
fragmenting said target nucleic acids using one or more restriction enzymes (“step of complexity reduction of the nucleic acids ample comprises enzymatically cutting the nucleic acid sample in restriction fragments”, page 8, lines 4-6);
ligating adaptors to said fragments (“the selected fragments are then ligated to adaptor sequence containing PCR primer template/binding sequences”, page 8, lines 8-9); and
selecting a subset of adaptor-ligated fragments based on the size of said fragments (see Example 1, page 22, “restriction ligation mixture … of each sample was pre-amplified … the pre-amplified product … was checked on a 1% agarose gel …”);
massively parallel sequencing the reduced representation library (e.g., 454 sequencing; “in step d), at least a portion of the first library and of the second or further library is sequenced …”, page 9, lines 33-34; 	“[t]he sequencing may in principle be conducted by any means known in the art … sequencing is performed using highthroughput sequencing methods”, page 10, lines 1-4); and
identifying variants in said target nucleic acids by analyzing results obtained by said sequencing (“determining one or more polymorphisms…”, page 44, claim 1(f)).
Van Eijk et al. do not explicitly disclose all possible types of samples which could be analyzed, including samples fetus, embryo, cancer, tumor cells, wherein the cells comprise 100 picograms or less of nucleic acids therein, wherein the method further comprise amplification via WGA.
Hawkins et al. disclose the need for being able to analyze nucleic acid samples from sample which have little starting amount of nucleic acids in assays such as single-cell embryo analysis:
use of whole genome amplification, as published methods for CGH required 0.2-1 g of DNA whereas a single cell only contained about 6 pg of DNA.  In using the combination of these two methods, the authors were able for the first time to determine the copy number of every chromosomal region…” (page 65)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Eijk et al. with the teachings of Hawkins et al., thereby arriving at the invention as claimed for the following reasons.
	While Van Eijk et al. disclose a method of assaying SNPs from samples as discussed above, the artisans do not explicitly disclose that samples having low amounts of starting nucleic acid, such as those from embryo, fetus, cancer or tumor cells should be analyzed.
	However, it is certain that Van Eijk et al. were aware of being able to utilize their method for samples having low copy number of starting nucleic acids:
“it is proposed to use certain restriction endonuclease in AFLP template preparation process, which are expected to target low-copy or unique genome sequences, resulting in fragment libraries enriched for polymorphisms with increased ability to be convertible into genotyping assays” (page 38, lines 23-27, Van Eijk et al.)

	While the solution provided by Van Eijk et al. was limited to the use of different restriction endonucleases, such as the use of PstI (see page 38, line 28), the 
	The advantage of performing whole genome amplification of nucleic acids from samples having little starting amounts of nucleic acids which allow for assays that require more nucleic acids, is explicitly stated by Hawkins et al.:
“With the ability to start from a single biopsied cell, this method holds promise for very rapid and successful determination of levels of mosaicism, aneuploidy and chromosomal breakage …” (page 65, 2nd column, 2nd paragraph)
	
Therefore, said one of ordinary skill in the art would have been motivated to combine the teachings of Hawkins et al., that is, perform WGA from samples having low amounts of starting nucleic acids (in the picogram quantity), so as to increase the overall nucleic acid quantities prior to performing the reduction of complexity and SNP detection method of Van Eijk et al.
	Said one of ordinary skill in the art would have also had a reasonable expectation at doing so since Hawkins et al. explicitly suggest that combining WGA with other assays for analyzing other types of samples having limited amounts of starting nucleic acid would also be a useful technique:
“further approach using the whole genome amplification methodology of PEP has allowed the microsatellite analysis of single tumor cells … method has allowed microsatellite instability studies, loss of heterozygosity and direction mutation detection via DNA sequencing to be performed.  This work opens up a new approach in the molecular detection and progression of tumors starting from single biopsied cells” (page 65, 2nd column)

prima facie obvious over the cited references.
Rejection – New Grounds, Necessitated by Amendment
Claims 19, 21, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong et al. (U.S. Patent No. 6,361,947, issued March 26, 2002) in view of Elshire et al. (PLoS One, May 2011, vol. 6, no. 5, e19379, pages 1-10) and Xu et al. (Cell, March 2012, vol. 148, pages 886-895). 
Regarding claim 19, Dong et al. teach a method of reducing complexity from a sample as depicted in the below figure (reproduced from Fig. 2):

    PNG
    media_image2.png
    670
    847
    media_image2.png
    Greyscale
As seen, the method comprises the step of:
providing a total genomic sample (“analyzing complex samples such as genomic DNA … not limited to any particular type of nucleic acid sample: plant, bacterial, animal (including human) total genome DNA, RNA, cDNA …”, column 1, lines 33-36; “the step of complexity reduction may be performed…”, column 1, lines 54-55); 
generating reduced representation library of said target nucleic acids by a method comprising:
fragmenting said target nucleic acids using one or more restriction enzymes (see above, “RE DIGESTION”; also, “the step of complexity management of the nucleic acid sample comprises enzymatically cutting the nucleic acid sample into fragments”, column 1, line 66 to column 2, line 2; “complexity management utilizes two restriction enzymes …”, column 2, lines 12-13; “using a restriction enzyme or enzymes to cut nucleic acids at a large number of sites and selecting a size range of restriction fragments for assays have been shown”, column 6, lines 1-5);
ligating adaptors to said fragments (see above, “ADAPTOR LIGATION”, also, “adaptor sequences are ligated to the fragments”, column 6, lines 51-52); and
selecting a subset of the fragments based on the size of said fragments (see above, “SIZE SELECTION”, also, “digested DNA fragments be separated by size and that DNA fragments of the desired size be selected”, column 6, lines 27-29);
sequencing the amplified fragments (“other techniques such as sequencing could be employed to identify the SNP”, column 18, lines 11-12); and
identifying variants in said target nucleic acid (see above).

Dong et al., while performing a size-based sub-selection of fragments produced, they do so before ligation of the adaptors, and therefore do not teach the step of size-based sub-selection of fragments ligated with adaptor sequences.
Dong et al., while contemplating the generation of adaptor-ligated fragments using a wide array of restriction enzymes, do not explicitly teach Apek I (claim 31).
	Dong et al., while contemplating the generation of adaptor-ligated fragments using a wide array of restriction enzymes and amplify them via primers specific for the adaptors, do not explicitly teach that these primers cover 3’ restriction site of the target and extends 2 bases out of the restriction site (claim 32).
	Elshire et al. teach a method of employing ApekI restriction enzyme to cut genomic DNA and ligating adaptors thereto, wherein the artisans express that use of ApekI is extremely useful for this purpose:
“ApekI, a type II restriction endonuclease … creates a 5’ overhang (3bp) … that leaves an overhang comprising more than one nucleotide is extremely useful in promoting efficient adaptor ligation to insert DNA.” (page 2, 2nd column, 1st paragraph)


“A major difficulty in determining causative mutations in many cancers relates to the fact that mutational analyses are carried out on DNA from tumor tissues obtained through surgery, and such samples may thus include adjacent noncancerous cells as well as a mixture of cancer cells that may be at different mutational stages, given that there is an accumulation of mutations during cancer progression.  Thus, even with current sequencing technology, exploring cancer biology using DNA from mixed cancer tissue DNA … can be extremely difficult.  One way to circumvent the problem of mixed cell types in a tumor sample would be to carry out sequencing on single cells.” (page 886, 2nd column)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dong et al. with the teachings of Elshire et al. and Xu et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Dong et al. explicitly suggest that their method of reducing complexity of genomic DNA in a sample can be applied to DNA from any type of samples:
“analyzing complex samples such as genomic DNA … not limited to any particular type of nucleic acid sample: plant, bacterial, animal (including human) total genome DNA, RNA, cDNA …” (column 1, lines 33-36)

“the step of complexity reduction may be performed…” (column 1, lines 54-55)



As to the use of ApekI and designing a primer which anneals to the adaptor sequence that anneals thereto on the adaptor-target ligated constructs during the amplification process (also taught by Dong et al.), such would have been obvious as Dong et al. explicitly motivate that any type of restriction enzymes could be used to fragment the starting genomic DNA molecules in the sample:
“Many different restriction enzymes are known and appropriate restriction enzymes can be chosen for a desired result.” (column 6, line 15-16)

And given Elshire et al.’s explicit statement regarding the extreme usefulness of ApekI restriction enzyme in the process of fragmenting and ligating an adaptor sequence thereto (see above), said one of ordinary skill in the art would have been motivated to use ApekI to fragment and ligate the adaptor sequences in the process of Dong et al. with a reasonable expectation of success.
Lastly, it is noted herein that Dong et al. performs their size-selection step after the fragmentation of the starting DNA samples and prior to the ligation of adaptors, whereas instant method performs their size-selection step after the fragmentation and ligation of adaptors, the Office holds such variation an obvious step because the 
Expounding, products produced from performing a fragmentation reaction, isolating those fragments based on a particular size selection, and ligating the resulting selection (i.e., subset) would have been the same as the products produced from performing the fragmentation reaction, ligating adaptors thereto, and isolating those products based on the same particular size because the adaptor size would have been known and their size would have been accounted for when performing the size-separation.
The present situation is analogous to that which was present in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), wherein it was expressed that, “prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.” See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
	Therefore, the invention as claimed is deemed prima facie obvious.

Conclusion
	No claims are allowed. 
	The Office notes Applicants’ statement regarding the related case, 14/430,293 (herein, “the ‘293 application”) found on page 6 of the Response.
Applicants’ discussion on the purported differences identified instant claim 19 (to the ‘293 application) is noted.  While it may be true that the steps of using one or more restriction enzymes and subselection based on the size of the fragments were  not claimed together in a single claim in the ‘293 application, these claims were present in the ‘293 application as claims 3 and 4, respectively, and the rejection rejecting these claims were appealed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 16, 2021
/YJK/
	

  			
	
	
	
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).